ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3, 4, 10 and 15, the most relevant prior art is
Zemlok et al. (US 2009/0108048).
Regarding claim 1, Zemlok is the most relative prior art.
Zemlok fails to teach the method of determining an operational parameter of the motor based on the first and second input.
Regarding claim 3, Zemlok is the most relative reference.
	Zemlok teaches the RFID on the loading unit, which is deemed to be the second modular component. The shaft of the loading unit is not releasably couplable to the end effector.
	 Regarding claim 4, Yates in view of Zemlok are the most relevant references.
Yates in view of Zemlok fail to disclose the method of claim 1, wherein the second information is indicative of a shaft profile.
	Regarding claim 10, the most relative references are Yates in view of Zemlok.
Yates in view of Zemlok fail to disclose assessing compatibility of the anvil with the staple cartridge based on the first input and the second input.
Regarding claim 15, the most relative references are Yates in view of Zemlok.
Yates in view of Zemlok fails to disclose the method of determining an operational parameter of a third component of the surgical assembly based on the first input and the second input. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                             /ANDREW M TECCO/Primary Examiner, Art Unit 3731